Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1 and 18: receiving multimedia conversation; obtaining an optimal parameter configuration based on a topic relevance quantifier, the topic relevance quantifier comprising a machine learning model trained to predict relevance of topics; processing the multimedia conversation based on the optimal parameter configuration by: converting the multimedia conversation to text information based on the optimal parameter configuration; normalizing, by a natural language processing mechanism, the text information into a corpus of documents based on the optimal parameter configuration; and extracting topics from the corpus of documents based on the optimal parameter configuration, the topic associated with a group of topic words; determining respective context metrics for each of the topics; selecting a relevant topic with respect to the intent discovery from the extracted topics 
The above claims are deemed allowable given the complex nature of the claims as a whole. The closest prior art combination teaches human to computer dialogue with adaptive models for disambiguation using user feedback (such as candidates after misrecognition or ambiguous inputs), topic context scores for word proximity, entropy matching with contextual sub topics (such as Directions by foot or by car), and SME for topics in a phone conference. Additionally general concepts such as word2vec or similar word embedding with CBOW concepts are pertinent but only overlap in scope for the purposes of word embedding and modeling to track usage data. However, the prior art simply falls short of the complex specificity of the claims. Therefore the prior art fails to teach the complex claims as a whole.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al. US 20110060587
	ASR and disambiguation

20180211223 A1	Jacobson; William P. et al.		
	SME for topics

Dolan; Brian US 20120303559 A1
	Training, discovery

Koutrika et al.	US 20170039297 A1
	Graphical learning

Davitz; Jeffrey Eric et al.	US 20140108143 A1
	Scoring topic word association

Sharifi; Matthew	US 20160217790 A1
Scoring voice input in various contexts/topics


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov